Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 24, 2022 has been entered.
Response to Amendment
The following Office action in response to communications received September 24, 2022. Claims 1 has been amended. Therefore, claims 1-9 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated March 30, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 is directed to facilitating patient's on-going diagnosis and treatment of a given condition, allowing new members into the treatment group by directing a set of diagnostic tools and tests, ingesting response data and reevaluating such response data to fine tune diagnosis as to patient's condition. The claim(s) recite(s) instantiating a patient's data; guiding the patient through an assessment of patient health state by providing tests to the patient, the test being at least one of a patient's mental health and patient's physiological health; storing and analyzing the patient's response and recording data; depending on patient's response, guiding the patient to explain their responses and updating patient's response; storing and analyzing patient communications during the course of treatment, the communication analyzed according to one or more metrics determining patient mental health state; and if a threshold condition is met, affecting at least one alert action in response to patient communications, wherein the one alert action is based on the patient’s emotional state wherein the patient is determined to likely harm himself and comprises placing a call to emergency services.
The limitations of instantiating a patient's data; guiding the patient through an assessment of patient health state by providing tests to the patient, the test being at least one of a patient's mental health and patient's physiological health; storing and analyzing the patient's response and recording data; depending on patient's response, guiding the patient to explain their responses and updating patient's response; storing and analyzing patient communications during the course of treatment, the communication analyzed according to one or more metrics determining patient mental health state; and if a threshold condition is met, affecting at least one alert action in response to patient communications, wherein the one alert action is based on the patient’s emotional state wherein the patient is determined to likely harm himself and comprises placing a call to emergency services, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. That is, other than reciting “database platform, smart device and patient's dashboard,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “database platform, smart device and patient's dashboard” language, “guiding” in the context of this claim encompasses the user manually guiding the patient through an assessment of patient health state by providing tests to the patient. Similarly, the storing and analyzing the patient's response and recording data, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “database platform, smart device and patient's dashboard” to perform all of the instantiating a patient's data; guiding the patient through an assessment of patient health state by providing tests to the patient, the test being at least one of a patient's mental health and patient's physiological health; storing and analyzing the patient's response and recording data; depending on patient's response, guiding the patient to explain their responses and updating patient's response; storing and analyzing patient communications during the course of treatment, the communication analyzed according to one or more metrics determining patient mental health state; and if a threshold condition is met, affecting at least one alert action in response to patient communications, wherein the one alert action is based on the patient’s emotional state wherein the patient is determined to likely harm himself and comprises placing a call to emergency services steps. The “database platform, smart device and patient's dashboard” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., database platform, smart device and patient's dashboard). Looking to the specifications, these components are described at a high level of generality (¶ 32; any suitable electronic device may be possible, including (but not necessarily limited to): a cell phone, smart device, tablet, laptop, desktop, etc.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-9 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al. Pub. No.: US 2003/0036683 in view of Englehard et al. Pub. No.: US 2015/0100335 further in view of Frederickson et al. Pub. No.: US 2019/0057189.

As per CLAIM 1, Kehr et al. teaches a system for the real-time, ubiquitous treatment of psychiatric conditions in a patient, comprising: 
-- the smart device configured to communicate with a remote database, the remote database hosted on a computer platform and executing computer readable processes, the processes comprising (see Kehr et al. paragraphs 301 and 407; Any technology that interacts with patients and physicians, capable of communicating by modem, fax, phone line or wireless means may be used to present the streaming media and other types of advertisements, and collect the patient data that is communicated to the database for storage and for display.  This technology may include Personal Digital Assistants (PDAs), Personal Computers (PCs), interactive televisions, the Palm Pilot.RTM., laptop computers, wireless devices, and "smart phones."):
-- instantiating a patient's data into a patient-specific, electronic database platform (CarePod/database platform), the CarePod configured to affect remote, electronic data transactions with the patient and the patient's caregivers associated with the patient's CarePod (see Kehr et al. paragraphs 58-61, 63 and 90); 
-- affecting remote data communications with the patient via a smart device that is configured to upload data to the CarePod and download commands and data from the CarePod (see Kehr et al. paragraphs 53 and 62-63);
-- through the remote data communications, guiding the patient through an assessment of patient health state by controlling the patient's smart device and downloading a set of tests to the patient, the test being at least one of a patient's mental health and patient's physiological health (see Kehr et al. paragraph 53, 59-61 and 63); 
-- storing and analyzing the patient's response and recording data in a patient's dashboard (see Kehr et al. paragraphs 61 and 66); 
-- storing and analyzing patient communications during the course of treatment, the communication analyzed according to one or more metrics determining patient mental health state, making a psychiatric assessment under one of the DSM-5 and PCL-5 protocols (see Kehr et al. paragraphs 60-63; If the analyzed treatment information comprises patient query data, once the patient query data is transmitted to medical monitoring device 102, the device either promptly executes a Patient Query mode to ask the patient to respond to a series of health-related questions, or stores the patient query data for subsequent execution of the Patient Query mode, depending on the status of an execution command.); and
--when a threshold condition is met, affecting one alert action in response to patient communications ,wherein the one alert action is based on the patient’s emotional state wherein the patient is determined to likely harm himself and comprises placing a call to emergency services (see Kehr et al. paragraphs 76 and 78; For example, with regard to an outpatient with a congestive heart failure condition, when medical monitoring device 102 detects an increase in the patient's blood pressure of at least 30 mm mercury, system 100 (e.g., medical monitoring device 102, a remote device 104 or central monitoring device 105) would operate to notify the patient's case manager of the developing circumstances.  Finally, if the patient also increases nitroglycerin tablet intake, system 100 would notify a nearby emergency response center and request the dispatch of an ambulance, in addition to notifying the above mentioned healthcare providers.).
Kehr et al. fails to teach:
-- a smart device in the possession of a patient, the patient having on-going psychiatric conditions in need of current treatment, the smart device further comprising: a communication module and a plurality of interfaces comprising one of a screen interface, a camera and a microphone;
-- depending on patient's response, guiding the patient to explain their responses and updating patient's dashboard in response. 
Englehard et al. teaches the user interface can be configured to accept user input, e.g., via an I/O device, and data input by the user can be stored in any one or more memories. For example, the user interface can be configured to prompt a user to enter data in response to a question regarding medication administration that can help explain any anomalies, e.g., a question asking what the patient was doing or experiencing when emergency medication was administered (e.g., playing sports, sleeping, attending school class, suffering from allergies, etc.), etc., a question asking why a medication dosage was missed, etc. An accessory's processor and/or a processor located remotely from the accessory can be configured to analyze input answers so as to "learn" patient behavior and incorporate the "learned" behavior into, e.g., recommendations regarding the patient's treatment plan and predictions of the patient's future behavior (see Englehard et al. paragraph 147).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Englehard et al. within the systems/methods as taught by reference Kehr et al. with the motivation of providing a user interface customized for different patient age groups (e.g., children v. adults) and for different users (e.g., patients, parents, doctors, etc.), thereby allowing different users to view and analyze data most effective for their needs and goals, even when the user is remotely located from the patient (see Englehard et al. paragraph 69).
Kehr and Englehard fail to explicitly teach:
-- a smart device in the possession of a patient, the patient having on-going psychiatric conditions in need of current treatment, the smart device further comprising: a communication module and a plurality of interfaces comprising one of a screen interface, a camera and a microphone.
Frederickson et al. teaches an exemplary alert and response integration system device in accordance with aspects of the disclosure.  In particular, FIG. 3 shows a front panel 202 of the ARIS device 104.  The front panel 202 may include the display 118 and a graphical user interface 204 that may implement the touchscreen 180.  The front panel 202 may further include the camera device 126 and the lens 206.  In one aspect, the lens 206 may be a fisheye lens.  In this regard, the fisheye lens may be an ultra-wide-angle lens that creates a wide panoramic or hemispherical image in order to capture a better view of the surroundings.  In one aspect, the front panel 202 may be a generally flat surface.  FIG. 3 further shows the panic input 150 implemented as a button arranged adjacent the front panel 202.  FIG. 3 further shows the panic input 150 implemented as a speaker 210 arranged on the front panel 202 (see Frederickson et al. paragraph 65).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Frederickson et al. with the systems/methods as taught by reference Kehr et al. and Englehard et al. with the motivation providing an alert and response integration system, device, and process that improves supervision and oversight of children, adults, pets, and the like (see Frederickson et al. paragraph 1).

As per CLAIM 2, Kehr et al., Englehard et al. and Frederickson et al. further teach the system of claim 1 wherein the step of guiding the patient through an assessment of patient health state further comprises: 
-- instantiating an Intelligent Agent (IA) to communicate with the patient and the patient's CarePod through Application Programming Interfaces (API) (see Kehr et al. paragraphs 73 and 81). 
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 3, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 2 wherein the step of guiding the patient through an assessment of patient health state further comprises: 
-- establishing an initial baseline of health by administering a set of testing protocols and recording responses of the patient to the testing protocols (see Kehr et al. paragraphs53, 59-60, 76-78 and 85-86).
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 4, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 3 wherein the step of storing and analyzing the patient's response and recording data in a patient's dashboard further comprises: 
-- recording the responses of the patient to the protocol and monitoring other digital data received by the patient's smart device during the administering of the testing protocol (see Kehr et al. paragraphs 53, 59-60, 76-78 and 85-86).
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 5, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 4 wherein the step of storing and analyzing the patient's response and recording data in a patient's dashboard further comprises: 
-- recording visual and aural data captured by the patient's smart device at the time of testing the patient (see at least Kehr et al. paragraph 138). 
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 6, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 4 wherein the step of storing and analyzing the patient's response and recording data in a patient's dashboard further comprises: 
-- correlating other digital data received by the patient's smart device with the responses of the patient to the testing protocol (see Kehr et al. paragraphs 53, 59-60, 76-78 and 85-86).
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 7, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 1 wherein the method further comprises: 
-- identifying trigger data captured by the patient's smart device by the IA and taking intervention action if the trigger data exceeds a threshold limit (see Kehr et al. paragraphs 76-78 and 85-86).
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 8, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 1 wherein the step of affecting at least one alert action in response to patient communications further comprises: 
-- taking one or a plurality of intervention steps to prevent the patient from causing harm (see Kehr et al. paragraphs 53, 59-60, 76-78 and 85-86).
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al., Englehard et al. and Frederickson et al. as applied to claims 1-8 above, and further in view of SAHN Pub. No.: US 2015/0223731.

As per CLAIM 9, Kehr et al., Englehard et al. and Frederickson et al. fail to teach the system of claim 5 wherein the step of recording aural data captured by the patient’s smart device further comprises analyzing the patient’s speech for variations in at least one of tone, speed and content, such variations correlating with specific emotional states.
SAHN teaches analyzing the video and/or audio data for a socially relevant event, emotional responses can be characterized by one or more of voice fluctuations, tone, cadence, volume, and prosodic variation of the voice of the speaker, facial expressions, body language, and hand gestures (see SAHN paragraphs 69, 93, and 183).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference SAHN with the systems/methods as taught by reference Kehr et al., Englehard et al. and Frederickson et al. with the motivation of providing a sentences and exchanges algorithm coordinating with the teleprompter algorithm to parse elements of a conversation, thereby identifying emotional cues within the speech of an individual (see SAHN paragraph 149).

Response to Arguments
Applicant’s arguments filed September 24, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Claim 1 now recites the “storing and analyzing patient communications during the course of treatment, the communication analyzed according to one or more metrics determining patient mental health state ... ”.
Ample support is provided in the specification — no new matter is added. For merely one example, Applicant would like to point the attention of the Examiner to paragraphs [0333] — [0335] in the specification as published.
Kehr makes no disclosure of patient mental status — and in particular, makes no mention of the possibility of patient self-harm.
Applicant notes that the present Office Action essentially reiterates the assertion that Kehr either discloses or otherwise suggests any subject matter directed to any action that a patient may harm him or herself because of a mental and/or emotional state that the Kehr’s system detects via communications with the patients — and guiding the patient through a set of mental diagnostic questions and answers.
Despite the Office Action’s assertion that Kehr either discloses, mentions or suggests that “the one alert action is based on the patient's emotional state and comprises placing a call to emergency services (see Kehr et al. paragraphs 76 and 78”. (Office Action at page 7 — bold and underline emphasis added), a search of Kehr finds no mention of the words “mental”,” emotional” in their specification — or anything remotely related.
Further, Applicant’s search of Kehr finds no inference that Kehr is drawn — at all — to the field of mental health, PTSD or the like.
To the extent that the Office Action finds any equivalency to this subject matter in Kehr is — in the estimation of the Applicant — misplaced.
In response to argument (1), Examiner respectfully disagrees. Claims 1-8 are system claims. The amended claim 1 claims a system capable of or for storing and analyzing data regardless of the type of data. As cited, Kehr et al. teaches in paragraphs 60-63, If the analyzed treatment information comprises patient query data, once the patient query data is transmitted to medical monitoring device 102, the device either promptly executes a Patient Query mode to ask the patient to respond to a series of health-related questions, or stores the patient query data for subsequent execution of the Patient Query mode, depending on the status of an execution command. The previous limitation indicates the claimed system can store/analyze at least one of a patient's mental health and patient's physiological health. This argument/amendment would be considered if said claims were for example method claim(s). Therefore the system of Kehr et al. meets every limitation of at least claim 1.	
As previously explained, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180366143 A1 to Ashoori et al.; [0043] In some aspects, for example, server 150 may analyze the text to determine a mood of the patient's speech, analyze the text or audio data 124 to determine a rate of the user's speech, or may determine any other speech characteristics of the user's speech that may be used to determine whether the user is exhibiting symptoms of a mental health disorder.
Pub. No.: US 20160042133 A1to Sidel; [0024] Accordingly, the present invention is a software-enabled method of behavioral health case management including: generating a software-assisted client assessment; receiving and storing the client assessment; receiving open-ended communication from the client during the treatment process; analyzing the client's open-ended communication for indications of behavioral health problems; determining, based on the assessments, client's data inputs, and data inputs from the client's care manager, treatment providers and other privileged parties, and analysis of said data, if an intervention is necessary; generating communications for the client, treatment providers, care manager, and/or other privileged parties to assist the client in scheduling and maintaining treatment regimens, tracking and/or modifying medications and treatment regimens as necessary, and monitoring client physical and mental health and behavior on a 24/7 basis; and storing the client's medical information and other useful resources in an easily-accessible manner for the client, care manager, treatment provider(s), and/or other privileged parties.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626